Citation Nr: 0528315	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-13 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right wrist 
disability. 

2.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss. 

3.  Entitlement to an increased evaluation for left knee 
disability, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, wherein the RO found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a right wrist disability.  By that 
same rating action, the RO denied increased evaluations for 
the service-connected left knee disability and left ear 
hearing loss.  

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge at the RO in St. Louis, Missouri regarding 
the issues on appeal.   A copy of the hearing transcript has 
been associated with the claims file.  During the hearing, 
the appellant submitted additional medical evidence in 
support of his claims, and waived his right to have this new 
evidence initially considered by the RO.  
See 38 C.F.R. § 19.31, 20.1304 (2003). 

In a July 2004 decision, the Board determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for a right wrist disability.  The Board 
remanded the underlying claim for service connection for 
right wrist disability, along with the claims for increased 
evaluations for left ear hearing loss and left knee 
disability.  The case has returned to the Board for appellate 
review.  

(Consideration of the left knee claim is again deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDINGS OF FACT

1.  The veteran does not have a diagnosed right wrist 
disability. 

2.  Audiometric test results of the left ear obtained by VA 
in March 2002 and March 2005 for compensation purposes 
correspond to numeric designations of no worse than Level 
III.


CONCLUSIONS OF LAW

1.  The veteran does not have a right wrist disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  The criteria for an increased (compensable) evaluation 
for left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Wrist Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a)(2004).  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).

The Board finds that service connection for a right wrist 
disability is not warranted.  In reaching this conclusion, 
the Board notes that although service medical records reflect 
that the veteran sustained a traumatic injury to the second 
metatarsophalangeal joint of the right hand and that he wore 
a cast for three weeks (see service medical records, dated in 
November 1964 and March 1965, respectively), post-service VA 
treatment and examination reports, dated from January 1976 to 
March 2005, are negative for any clinical evidence of any 
right wrist pathology.  Indeed, when examined by VA in March 
2005, the examiner specifically concluded that the veteran 
had a normal right wrist.  The VA examiner pointed out that 
there was no evidence on physical examination, nor in the 
treating records, of any limiting/debilitating right wrist 
disability.  Although the veteran had right wrist pain since 
he had served as a paratrooper in the early 1960's (see VA 
outpatient report, dated in January 2001), the Board notes 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).

In the absence of proof of a current disease or injury, there 
can be no award of service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim for right wrist disability and 
that service connection must be denied.  Because the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

II.  Left Ear Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The veteran asserts that he is entitled to an increased 
rating for his service-connected left ear hearing loss.  The 
Board observes that in evaluating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
obtained.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2004).  In 
this case, the history of the veteran's disability includes a 
November 1976 VA examination report reflecting that the 
veteran was diagnosed with sensorineural type hearing loss of 
the left ear.  The veteran was shown to have sensorineural 
hearing loss in the left ear during subsequent VA 
examinations.  See e.g., VA examination report, dated in 
December 1996.

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test. The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
38 C.F.R. §§ 4.85(b), 4.87.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this case.

When service connection has been granted for only one ear, as 
is the case here, compensation is nevertheless payable for 
hearing loss in both ears as though both were service 
connected, but only if hearing impairment in one ear is 
compensable to a degree of 10 percent or more as a result of 
service-connected disability and hearing impairment as a 
result of the nonservice-connected disability meets the 
provisions of 38 C.F.R. § 3.385 in the other ear.  38 C.F.R. 
§ 3.383 (2004).  In this veteran's case, hearing impairment 
in the right (non-service-connected) ear meets the provisions 
of § 3.385.  However, as noted below, the loss of acuity in 
the service-connected left ear does not rise to a compensable 
level.  

The evidence of record includes a March 2002 VA audiogram.  
Puretone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
LEFT

40
50
45
45

The speech recognition ability score was 80 percent in the 
left ear at 95 decibels.  With respect to the left ear, the 
examiner recorded a diagnosis of mild to moderate mixed loss 
with fair speech recognition.

The evidence of record also includes a March 2005 VA 
audiogram.  Puretone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
LEFT

35
35
40
35

The speech recognition ability score was 98 percent in the 
left ear at 60 decibels.  The examiner indicated that the 
veteran had a symmetrical mild sensorineural hearing loss, 
bilaterally.

The March 2002 and March 2005 audiology results show that the 
veteran's hearing in his left ear is consistent with a loss 
that equates to no worse than level III under the rating 
formula.  See 38 C.F.R. § 4.85, Table VI.  As such, a 
noncompensable (0 percent) evaluation, and no more, is 
warranted.  Id., Table VII.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for an increased (compensable) evaluation for left ear 
hearing loss, and the claim must be denied.

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which offer the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  Since the 
evidence does not show exceptional patterns of hearing loss 
with respect to the left ear, a higher evaluation is not 
warranted.  38 C.F.R. § 4.86 (2004) (exceptional patterns are 
those where the puretone thresholds at each of the four 
evaluated frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or where the puretone threshold at 1000 
Hertz is 30 decibels or less and the puretone threshold at 
2000 Hertz is 70 decibels or more).

By application of the rating criteria, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for an increased (compensable) evaluation for left ear 
hearing loss.  This is so because no evidence has been 
presented to contradict the clear audiometric readings shown 
on examinations that demonstrate that the veteran's hearing 
impairment in the left ear has never been more disabling than 
a level III.

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence, dated in March 
2001, January 2002 and July 2004, by an April 2003 statement 
of the case and by a July 2005 supplemental statement of the 
case.  In particular, the letters informed the veteran that 
to substantiate the claims for service connection for right 
wrist disability, the evidence must show a current disability 
that was related to disease or injury incurred in or 
aggravated by military service, or disability that has 
existed continuously from the date of discharge until the 
present.  These letters also advised the veteran that to 
prevail on his increased evaluation claim, the evidence must 
demonstrate that his service-connected left ear hearing loss 
had increased in severity.  The letters advised the veteran 
that VA must make reasonable efforts to assist him in getting 
evidence, including medical records, Social Security 
Administration records, or relevant records not held by any 
Federal agencies.  The veteran was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which includes records in his possession.  
Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, was to be provided by the claimant and which portion, if 
any, would be obtained by VA on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  (Although 
all notices required by the VCAA may not have been provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Regarding VA's duty to assist, service medical records and VA 
post-service examination and clinical records are of record.  
Taken together, the Board is persuaded that there is no 
reasonable possibility that further development would unearth 
any additional evidence helpful to the veteran.  This is 
especially so given that VA has had the veteran examined in 
March 2002 and March 2005, and a VA opinion was provided in 
March 2005 for the specific purpose of determining whether 
any currently present right wrist disability is related to 
military service.  Consequently, given the standard of the 
new regulation, the Board finds that VA did not have a duty 
to assist that was unmet.  


ORDER

Service connection for a right wrist disability is denied. 

An increased (compensable) evaluation for hearing loss of the 
left ear is denied.


REMAND

In a July 2004 remand, the Board specifically requested that 
the veteran be provided a VA orthopedic examination of his 
left knee.  The Board instructed the orthopedic examiner to 
provide an opinion, based upon his or her best medical 
judgment, as to the extent to which the left knee exhibited 
weakened movement, excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, etc., and to equate 
these problems to additional loss in range of motion of the 
left knee (beyond that which is demonstrated clinically).  
See 38 C.F.R. § 4.40, 4.45 (2004); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995); VAOPGCPREC 9-98.  Subsequently, the 
veteran was afforded a VA examination in March 2005, however, 
the examiner failed to provide the assessment as required by 
Deluca and as requested by the Board in July 2004. 

In addition, it should also be pointed out that VA General 
Counsel has recently indicated that separate ratings may be 
assigned for limitation of flexion and limitation of 
extension of the knee.  VAOPGCPREC 9-2004 (September 17, 
2004). This represents a change to a general practice by VA 
to assign a single rating based on the single disability 
caused by limitation of motion of a joint.  Consequently, 
medical findings regarding the extent of limitations in each 
direction are required.

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected left knee 
disability since January 2002.  After 
securing the necessary releases, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that have not been previously 
secured, and associate them with the 
claims folder.  

2.  Thereafter, the appellant should be 
scheduled for a VA orthopedic examination 
to determine the current severity of the 
service-connected left knee disability.  
The claims folder, along with any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner for review.  
The examiner should record the range of 
motion observed on clinical evaluation, 
in terms of limitation of flexion and 
extension.  If there is clinical evidence 
of pain on motion, the examiner should 
indicate the degree of motion at which 
such pain begins.  

Then, after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, based 
upon his or her best medical judgment, as 
to the extent to which the left knee 
exhibits weakened movement, excess 
fatigability, incoordination, and/or pain 
due to repeated use or flare-ups, etc., 
and should equate these problems to 
additional loss in range of motion of the 
left knee (beyond that which is 
demonstrated clinically).  This should be 
done in terms of both loss of flexion and 
loss of extension for the left knee.  
VAOPGCPREC 9-2004.  The rationale for all 
opinions should be explained in detail.  

3.  The RO should thereafter review the 
file and ensure that the VA examination 
report addresses all questions asked.  If 
it does not, it should be returned to the 
examiner for corrective action.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the increased rating 
issue remaining on appeal.  Particular 
consideration should be given by the RO 
to the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.71, 4.71a, 4.73 (2004), the 
precepts of DeLuca, supra, and to whether 
separate evaluations are warranted for 
instability/laxity and limitation of 
flexion and limitation of extension.  
VAOPGCPREC 23-97, VAOPGCPREC 9-04.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  The RO should also advise the 
veteran and his representative of the 
provisions of 38 C.F.R. § 3.655 (2004).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


